PER CURIAM.
In this Anders appeal,1 the state has acknowledged that Langford received a sentence for aggravated battery,2 which exceeded both the statutory maximum and the recommended guidelines range. It is therefore illegal. See, e.g., Eckard v. State, 758 So.2d 742 (Fla. 5th DCA 2000). Accordingly, we reverse Langford’s sen*109tence of twelve years incarceration followed by ten years probation and remand for resentencing.
Sentence VACATED; REMANDED.
COBB, W. SHARP, and PETERSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. § 784.045(l)(a)l„ Fla. Stat. (1995).